Exhibit MUTUAL TERMINATION AGREEMENT This MUTUAL TERMINATION AGREEMENT is entered into as of August 14, 2008 (this "Agreement"), by and among Home Federal Bancorp, Inc. of Louisiana, a federally chartered mid-tier holding company ("Bancorp"), Home Federal Bancorp, Inc. of Louisiana, a Louisiana corporation (“New Holding Company”), Home Federal Mutual Holding Company, a federally chartered mutual holding company (the "MHC"), Home Federal Savings and Loan Association, a federally chartered stock savings association (the "Association", and collectively with Bancorp, New Holding Company, the MHC and the Association, the “Home Parties”) and First Louisiana Bancshares, Inc. (“First Louisiana”). RECITALS WHEREAS, the Home Parties and First Louisiana are parties to that certain Agreement and Plan of Merger dated as of December 11, 2007, as amended July 25, 2008 (the "Merger Agreement") (capitalized terms used herein but not otherwise defined herein shall have the meanings ascribed to them in the Merger Agreement); and WHEREAS, the respective boards of directors of the Home Parties and the board of directors of First Louisiana have determined it is in the best interests of their respective companies and stockholders to terminate the Merger Agreement as provided herein effective immediately upon execution of this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the premises and the agreements set forth herein, and intending to be legally bound hereby, the parties agree as follows: 1.
